NORRIS, Circuit Judge,
concurring.
While I agree with the majority that the EEOC’s subpoena must be enforced so long as “ ‘[t]he evidence sought by the subpoena was not plainly incompetent or irrelevant to any lawful purpose,’ ” supra at 1429 (quoting Endicott Johnson Corp. v. Perkins, 317 U.S. 501, 509, 63 S.Ct. 339, 343, 87 L.Ed. 424 (1943)), I write separately to identify what I perceive to be the “lawful purpose” that underlies the subpoena before us.
The Supreme Court has stated that the EEOC “is not merely a proxy for the victims of discrimination,” but “acts also to vindicate the public interest in preventing employment discrimination.” General Telephone Co. v. EEOC, 446 U.S. 318, 326, 100 S.Ct. 1698, 1704, 64 L.Ed.2d 319 (1980). Based on the EEOC’s independent authority to vindicate the public interest, two circuits have held that even where a charging party has executed a binding settlement the EEOC may “use the filing of a charge simply as a jurisdictional springboard to investigate whether the employer is engaged in any discriminatory practices.” EEOC v. Hutting Sash & Door Co., 511 F.2d 453, 455 (5th Cir.1975). See also EEOC v. McLean Trucking Co., 525 F.2d 1007 (6th Cir.1975); EEOC v. Kimberly-Clark Corp., 511 F.2d 1352 (6th Cir.1975), cert. denied, 423 U.S. 944, 96 S.Ct. 420, 46 L.Ed.2d 368 (1975). Thus, the EEOC’s investigatory and enforcement powers do not vanish simply because an employee has entered into a settlement to which the EEOC is not a party.
Applying these principles to the case at hand, I find that the EEOC’s subpoena is *1432generally validated by the agency’s authority to vindicate the public interest. More specifically, if the EEOC’s investigation uncovers facts that so warrant, the EEOC may bring action under 42 U.S.C. § 2000e-5(i) “to compel compliance” with the Clayton consent decree, apply pursuant to 42 U.S.C. § 2000e-4(g)(6) to intervene in the ongoing Clayton litigation in order to alter the consent decree, or take action under 42 U.S.C. § 2000e-5(b) or (f) to eliminate unlawful employment practices through either conciliation or independent legal action. The EEOC’s subpoena is relevant to all of these “lawful purpose[s]’’ and, consequently, must be enforced.
Each course of action is open to the EEOC regardless of whether the Clayton consent decree would bar the charging employees from bringing a private action against Children’s Hospital. Consequently, I see no reason to reach that question at this time.